Citation Nr: 1147174	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO. 06-34 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from May 1973 to August 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran provided testimony at an April 2008 hearing before a Veterans Law Judge no longer employed at the Board, on the issues of entitlement to service connection for a chronic acquired psychiatric disorder and an increased rating for recurrent right lower thoracic pain of undetermined etiology. 

In a January 2009 decision the Board denied entitlement to service connection for an acquired psychiatric disorder and remanded the claim for an increased rating for recurrent right lower thoracic pain of undetermined etiology.

In December 2009, the Board denied the Veteran's claim for an increased rating for recurrent right lower thoracic pain of undetermined etiology, and remanded the issue of entitlement to a TDIU to the Appeals Management Center (AMC) in Washington, D.C. The Board found the TDIU claim to be part of the increased rating claim and a required part of the adjudication of the Veteran's appeal. See Rice v. Shinseki, 22 Vet. App. 447 (2009).   

The undersigned Veterans Law Judge granted service connection for an acquired psychiatric disorder in a May 2011 Board decision, thus resolving that aspect of the Veteran's appeal decided by the Board in January 2009 but vacated and remanded to the Board by the Court of Appeals for Veterans Claims in March 2010.





The sole issue remaining on appeal is the Veteran's claim for a TDIU, which was again remanded to the RO in the Board's decision and remand dated in May 2011. 

The RO has not complied with the Board's prior remand directives and the appeal for a TDIU is REMANDED to the RO. See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders). VA will notify Veteran if further action is required.


REMAND

In May 2011 the Board directed that the Veteran be scheduled for VA psychiatric and orthopedic examinations and that the examiners provide an opinion as to whether the Veteran is unemployable based on the combined effects of his service-connected psychiatric and physical disabilities. In August 2011 a VA psychologist opined that the Veteran was not unemployable solely due to his service-connected psychiatric disabilities, and a VA physician's assistant opined that the Veteran was not unemployable solely due to his physical service-connected disabilities. 

These opinions did not consider the combined effect of the Veteran's service-connected psychiatric and physical disabilities on his employability, and therefore were not sufficient to comply with the Board's May 2011 remand instructions. 

Critical to adjudication of this case is whether the combined effects of the Veteran's physical and psychiatric disabilities, which considered by themselves have both been found to be substantially but not totally disabling, are in combination totally disabling from the standpoint of the Veteran's ability to secure or maintain a substantially gainful occupation. Of note in this case is that there is an apparent overlapping or cumulative effect between the Veteran's physical and psychiatric service-connected disorders. 




The Board cannot undertake this determination without competent and probative evidence. Whatever appropriate combination of qualified examiners may be available (a determination for the RO in cooperation with local VA medical, occupational, or vocational personnel), the RO must obtain one or more opinions by sufficiently qualified experts as to whether the Veteran is unable to secure or follow a substantially gainful occupation due to the combined effects of all of his service-connected disabilities, both physical and psychiatric. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2 (examination reports-corrective action); 38 C.F.R. § 4.16 (criteria for a TDIU). 

Also, there is a general lack of relevant records of medical treatment in the claims file from May 2006 forward. This is in part due to the Veteran's lack of response to a June 2011 RO letter requesting that he identify all records of VA an non-VA health care providers who have treated him for service-connected disabilities from September 2005 to the present. 

The Veteran is advised that in order to ensure a comprehensive adjudication of his claim, he must cooperate in its development. A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA, 38 U.S.C.A. § 5107(a). While VA has a duty to assist the veteran in substantiating his claim, that duty is not a one- way street. Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (the Veteran cannot passively wait for help from VA). 

VA has actual notice that as of May 2006 the Veteran was receiving frequent and ongoing medical treatment through VA. On remand the RO must again request the Veteran to identify all records of VA and private treatment for service-connected disabilities from September 2005 forward. If he again does not reply to the RO's request, the RO must at a minimum seek to obtain relevant records of treatment through the Salem, Virginia, VA medical system from May 2006 forward. See 38 U.S.C.A. § 5103A(a)-(c). Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that relevant VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated his service-connected psychiatric disorders or his service-connected disabilities of the neck, shoulder, thoracic area or cervical spine during the period from September 2005 to the present. 

(a) After obtaining any appropriate authorizations for release of medical information, the RO must seek to obtain any records that have not been previously associated with the claims file from each health care provider the Veteran identifies. 

(b) The records sought must include all records of treatment for service-connected disabilities through the Salem, Virginia, VA medical system from May 2006 forward.

(c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO.

2. Schedule the Veteran for appropriate VA examinations (for example as available: mental disorders, orthopedic, vocational, occupational) WHICH MUST ASCERTAIN WHETHER THE VETERAN IS UNABLE TO SECURE OR FOLLOW A SUBSTANTIALLY GAINFUL OCCUPATION DUE TO THE COMBINED EFFECTS OF ALL OF HIS SERVICE-CONNECTED DISABILITIES, BOTH PHYSICAL AND PSYCHIATRIC. The examiners may express independent or consultative opinions. 

The following considerations will govern the examination:

(a) The claims folder, including all medical records, and a copy of this remand, will be reviewed by the examiner. Each examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

(b) If deemed appropriate by an examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

(c) Each examiner must be advised of the Veteran's service-connected disabilities: 

(i) right lower thoracic pain, recurrent, etiology undetermined with right shoulder drop and mild atrophy, rated as 20 percent disabling; 

(ii) orthopedic impairment, right shoulder associated with right lower thoracic pain, rated as 20 percent disabling;  

(iii) cervical spondylosis, rated as 10 percent disabling; 



(iv) major depressive disorder with somatoform disorder, rated as 30 percent disabling;  

(v) tinea versicolor, rated as noncompensably (zero percent) disabling. (In light of the results of the August 2011 VA examination of the Veteran's skin, another VA examination of the skin need not be conducted).

(d) The examiners must obtain from the Veteran an occupational history and his level of educational attainment. From documentation of record the Veteran appears to have graduated from high school in 1973 or to have obtained a graduate equivalency degree in 1973. An August 2011 VA psychological examination report indicates that after his period of active service the Veteran worked as a cartographer and a flower shop owner. The Veteran reported that had not worked in nine to ten years and that he left work primarily due to kidney cancer and stayed out of work due to numerous physical health problems.

(e) In all conclusions, each examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 

(f) Each examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles. 

(g) EACH EXAMINER IS TO SPECIFICALLY ADDRESS THE PURPOSE OF THE EXAMINATION-TO DETERMINE WHETHER THE VETERAN IS UNABLE TO SECURE OR FOLLOW A SUBSTANTIALLY GAINFUL OCCUPATION DUE TO THE COMBINED EFFECTS OF ALL OF HIS SERVICE-CONNECTED DISABILITIES, BOTH PHYSICAL AND PSYCHIATRIC.

THE EXAMINERS MUST CONSIDER THE VETERAN'S EDUCATION, TRAINING, AND OCCUPATIONAL EXPERIENCE IN MAKING THIS DETERMINATION.

THE CONCLUSION AS TO WHETHER THE VETERAN IS UNABLE TO SECURE OR FOLLOW A SUBSTANTIALLY GAINFUL OCCUPATION DUE TO THE COMBINED EFFECTS OF ALL OF HIS SERVICE-CONNECTED DISABILITIES, BOTH PHYSICAL AND PSYCHIATRIC, MAY BE REACHED INDEPENDENTLY OR BY CONSULTATION BETWEEN THE EXAMINERS.

3. Readjudicate the issue on appeal. If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

